The plaintiff in error, Eugene Kile, was convicted in the district court of Payne county upon a charge of keeping a place with the intention of and for the purpose of selling, bartering, and otherwise furnishing spirituous, vinous, fermented and malt liquors, and his punishment fixed at a fine of four hundred dollars and imprisonment in the county jail for thirty days. To reverse the judgment rendered in accordance with the verdict, on the 16th day of May, 1914, an appeal was perfected. The plaintiff in error, by his attorneys of record, has filed a motion to dismiss his appeal. The appeal herein is therefore dismissed and the cause remanded to the lower court.